'THESE cases were brought up by Certiorari from before ‘Justice Kennard of Gloucester County, and the judgments were in both actions reversed, because they were brought to recover the penalties prescribed by the act to prevent the waste of 'Timber &c. and it did not appear they were actions of debt. It was said to have been settled in three several cases of Hoagland against Stephens and others in Septemher Terra 1789. that the action must be debt, and appear to fee so on the Record of the Justice.
Judgments reversed,«